                Case 21-10690-CSS              Doc 76       Filed 05/25/21         Page 1 of 15




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------- x
In re:                                                           :       Chapter 11
                                                                 :
GVS Portfolio I B, LLC,                                          :       Case No. 21-10690 (CSS)
                                                                 :
                           Debtor.1                              :
                                                                 :
---------------------------------------------------------------- x

                             DECLARATION OF MICHAEL WINSTON

        I, Michael Winston, hereby declare as follows:

                 1.       I am a Managing Director of Related Fund Management LLC (“Related”),

an affiliate of Movant RREF III Storage LLC (“RREF” or “Movant”).

                 2.       I submit this declaration in support of the Movant’s Motion for Entry of an

Order Dismissing the Debtor’s Chapter 11 Case with Prejudice and Granting Relief from the

Automatic Stay (Dkt. No. 8), filed on April 26, 2021, and in support of the Movant’s Reply in

Further Support of Its Motion for Entry of an Order Dismissing the Debtor’s Chapter 11 Case

with Prejudice (Dkt. No. 67), filed on May 21, 2021. I make this declaration based on personal

knowledge of administration of the documents referenced herein, as well as my review of RREF’s

relevant business records currently in my possession. If called to testify as a witness, I would

testify under oath to these facts.

                 3.       RREF is the holder of two loans to GVS Portfolio I B, LLC (the “Debtor”)

in the aggregate outstanding principal amount of $82 million (the “Mezz 2 Loan”), that are secured

by the Debtor’s only asset, its membership interest (the “Membership Interest”) in GVS Portfolio



1
        The Debtor in this chapter 11 case, together with the last four digits of the Debtor’s taxpayer identification
        number, is as follows: GVS Portfolio I B, LLC (7171). The Debtor’s mailing address is 814 Lavaca Street,
        Austin, TX 78701.
              Case 21-10690-CSS          Doc 76       Filed 05/25/21   Page 2 of 15




I, LLC (the “Mezz 1 Borrower”). The Mezz 2 Loan has been in default since December 6, 2019.

As a result of the Debtor’s default, the maturity date of the Mezz 2 Loan was and remains

accelerated. All obligations thereunder are due and payable.

               4.      The holder of the Mezz 2 Loan (the “Secured Lender”) has attempted on

three separate occasions to exercise its rights and remedies in respect of the Debtor’s ongoing and

prolonged defaults by holding a foreclosure sale in accordance with the requirements of the

Uniform Commercial Code (“UCC”). Just before each scheduled auction, the Debtor initiated

legal proceedings, or engaged in motion practice, to avoid foreclosure:

                    i. Original UCC Sale: Teachers Insurance Annuity Association of
                       America (“TIAA”) gave notice of a UCC foreclosure sale to take
                       place on September 3, 2020 (the “Original UCC Sale”). Days before
                       the Original UCC Sale was to take place, however, the Debtor filed
                       a lawsuit to enjoin the sale. The court granted a preliminary
                       injunction, approved the Debtor’s and TIAA’s stipulation as to a
                       renewed mutually acceptable sale and marketing process, and
                       ordered that the sale go forward on March 10, 2021.

                    ii. Rescheduled UCC Sale: RREF, having acquired TIAA’s interest
                        in the Mezz 2 Loan, intended to proceed with the court-ordered
                        March 10, 2021 auction (the “Rescheduled UCC Sale”). Once
                        again, the Debtor sought the court’s intervention to prevent the sale
                        from happening. The court denied the Debtor’s motion and, once
                        again, ordered the sale to go forward.

                    iii. Second Rescheduled UCC Sale: RREF scheduled yet another
                         UCC auction, this time to be held at 10:00 a.m. on April 12, 2021
                         (the “Second Rescheduled UCC Sale”). Less than one hour before
                         the auction was to begin, the Debtor triggered an automatic stay of
                         the foreclosure by filing for bankruptcy.

               5.      The Mezz 2 Loan remains in default, with an outstanding balance including

principal, interest, late payment charges, and costs and expenses of enforcement of more than $100

million as of May 24, 2021, and growing each day (the “Secured Debt”), exclusive of additional

fees, premium, and other amounts that may be due and owing under the Secured Debt documents

and applicable law.

                                                  2
ny-2115895
              Case 21-10690-CSS           Doc 76       Filed 05/25/21      Page 3 of 15




                                      Overview of the Debtor

               6.      Upon information and belief, the Debtor is not an operating company and

does not have ongoing business operations or employees. See JX-36 (Debtor’s Preliminary

Objection to Portion of RREF III Storage LLC’s Motion for Entry of an Order Dismissing the

Debtor’s Chapter 11 Case with Prejudice and Granting Relief from the Automatic Stay, ¶ 55) (Dkt.

No. 53). Upon information and belief, the Debtor was established as a special purpose entity

within a corporate structure, the only business purpose of which is to hold the Membership Interest

securing the Mezz 2 Loan.

               7.      Upon information and belief, the Debtor’s sole asset is its Membership

Interest in a non-debtor, the Mezz 1 Borrower. Upon information and belief, the Mezz 1 Borrower

owns 100% of the limited liability company membership interests in twelve limited liability

companies (collectively, the “Property Owners”).2 See JX-6, at 1 (Mezzanine 2 Loan Agreement,

dated as of November 30, 2018). The Property Owners own a portfolio of 64 self-storage facilities,

branded as Great Value Storage, located in Colorado, Illinois, Indiana, Missouri, Mississippi,

Nevada, New York, Ohio, Tennessee, and Texas (the “Properties”). See JX-6.

               8.      Upon information and belief, Natin Paul is the President and indirect owner

of both the Debtor and the Mezz 1 Borrower. Upon information and belief, the below chart

illustrates the Debtor’s position within the larger corporate structure:




2
       These twelve LLCs are: GVS Colorado Holdings I, LLC; GVS Illinois Holdings I, LLC; GVS Indiana
       Holdings I, LLC; GVS Missouri Holdings I, LLC; WC Mississippi Storage Portfolio I, LLC; GVS Nevada
       Holdings I, LLC; GVS New York Holdings I, LLC; GVS Ohio Holdings I, LLC; GVS Ohio Holdings II,
       LLC; GVS Tennessee Holdings I, LLC; GVS Texas Holdings I, LLC; and GVS Texas Holdings II, LLC.
       See JX-6, at Schedule 1.

                                                   3
ny-2115895
             Case 21-10690-CSS        Doc 76       Filed 05/25/21   Page 4 of 15




                                         The Loans

              9.     Upon information and belief, UBS AG, by and through its branch office at

1285 Avenue of the Americas, New York, New York (“UBS”), originated three loans to the Debtor

and affiliated non-debtor entities: a mortgage loan and two mezzanine loans. See JX-46 ¶ 6

(Summons and Verified Compl., GVS Portfolio I B, LLC v. Teachers Ins. Annuity Assoc. of Am.,

No. 654095/2020, NYSCEF Doc. No. 1 (N.Y. Sup. Ct. Aug. 27, 2020)).




                                               4
ny-2115895
              Case 21-10690-CSS       Doc 76       Filed 05/25/21   Page 5 of 15




              10.    Upon information and belief, UBS originated the mortgage loan in the

principal amount of $110,000,000.00 (the “Mortgage Loan”) to the twelve non-debtor Property

Owners pursuant to a Mortgage Loan Agreement, dated as of November 30, 2018 (the “Mortgage

Loan Agreement”). See JX-46 ¶ 7. The Mortgage Loan, which is secured by a first priority

mortgage security interest in the Properties, is currently held by Wells Fargo Bank, National

Association, as Trustee, for the benefit of the Registered Holders of UBS Commercial Mortgage

Trust 2018-C15 Commercial Mortgage Pass-Through Certificates, Series 2018-C15 (the

“Mortgage Loan Lender”). Midland Loan Services, a division of PNC Bank, National Association,

is the servicer on behalf of the Mortgage Loan Lender (the “Servicer”). See JX-8 (Mortgage Loan

Agreement).

              11.    Upon information and belief, pursuant to the Mezzanine 1 Loan Agreement,

dated as of November 30, 2018 (the “Mezz 1 Loan Agreement”), UBS originated a loan in the

principal amount of $103,000,000.00 (the “Mezz 1 Loan”) to the Mezz 1 Borrower, which itself

owns 100% of the membership interests in the Property Owners. See JX-46 ¶ 8. The Mezz 1

Loan, which is secured by the Mezz 1 Borrower’s interests in the Property Owners, is currently

held by ESS-GV Holdings LLC (the “Mezz 1 Lender,” and together with the Mortgage Loan

Lender, the “Senior Lenders”). See JX-9 (Mezz 1 Loan Agreement). Upon information and belief,

the Mezz 1 Loan is evidenced by various Promissory Notes (the “Notes”) made by the Debtor in

favor of UBS. See JX-10 (Notes).

              12.    Upon information and belief, UBS also originated a second mezzanine loan

of $63 million to the Debtor (the “Initial Mezz 2 Loan”) pursuant to a Mezzanine 2 Loan

Agreement, dated as of November 30, 2018 (the “Mezz 2 Loan Agreement”), and evidenced by a




                                               5
ny-2115895
               Case 21-10690-CSS           Doc 76       Filed 05/25/21     Page 6 of 15




Mezzanine 2 Promissory Note, dated as of November 30, 2018 (the “Mezz 2 Note”), made by the

Debtor in favor of UBS. See JX-6 (Mezz 2 Loan Agreement); JX-11 (Mezz 2 Note).

                13.     Upon information and belief, and shortly after the Initial Mezz 2 Loan was

made, UBS assigned the Initial Mezz 2 Loan and Mezz 2 Note—including its rights and property

representing, relating to, and arising therefrom—to TIAA pursuant to that certain Mezzanine

Assignment and Assumption Agreement (Mezz 2 Loan), dated as of December 3, 2018. See JX-

15 (Mezzanine Assignment and Assumption Agreement (Mezz 2 Loan) between UBS and TIAA).

The assignment of the Initial Mezz 2 Loan and the Mezz 2 Note is expressly permitted by Section

9.1(a) of the Mezz 2 Loan Agreement. See JX-6, § 9.1(a)(i), (ii) (“Lender shall have the right, at

any time and from time to time, (i) to sell or otherwise transfer the Mezz 2 Loan as a whole loan

or sell or otherwise transfer any portion thereof or any interest therein, [and] (ii) to sell participation

interests in the Loan[.]”). By Note Allonge, dated December 3, 2018, UBS transferred its right to

payment under the Mezz 2 Note by endorsing the Mezz 2 Note in favor of TIAA. See JX-12 (Dec.

3, 2018 Note Allonge).

                14.     Upon information and belief, TIAA extended to the Debtor a $19 million

loan pursuant to the Omnibus Amendment to Mezzanine 2 Loan Agreement (“Omnibus

Amendment”), as evidenced by a Supplemental Promissory Note (Mezzanine 2 Loan), dated as of

January 7, 2019 (the “Supplemental Promissory Note”). See JX-16 (Omnibus Amendment); JX-

17 (Supplemental Promissory Note). The Omnibus Amendment incorporates the terms of the

Mezz 2 Loan Agreement and defines the Mezz 2 Loan as the aggregate principal amount of $82

million (i.e., $63 million plus $19 million). See JX-16 ¶ 1.3. The Omnibus Amendment ratified

all terms, covenants, and provisions of the Mezz 2 Loan Agreement and Mezz 2 Note. See JX-16

¶ 1.9.



                                                    6
ny-2115895
              Case 21-10690-CSS          Doc 76       Filed 05/25/21   Page 7 of 15




               15.     The Mezz 2 Loan is secured by the Debtor’s Membership Interest in the

Mezz 1 Borrower—the next most senior mezzanine borrower and the indirect owner, via twelve

other LLCs, of 64 self-storage facilities—together with certain rights and property representing,

relating to, or arising therefrom (the “Collateral”). See JX-7 (Pledge and Security Agreement to

the Mezz 2 Loan Agreement).

               16.     On March 8, 2021, RREF executed a Mezzanine Assignment and

Assumption Agreement with TIAA (the “Assignment”), and acquired all of TIAA’s rights and

interests in the Mezz 2 Loan. See JX-18 (Assignment). Pursuant to the Assignment, TIAA

assigned to RREF “all of its right, title, and interest in and to . . . the Notes, the Loan, the Loan

Agreement and the other Loan Documents.” JX-18 ¶ 2. By two Note Allonges, dated March 8,

2021, TIAA transferred its right to payment under the Mezz 2 Note and Supplemental Promissory

Note by endorsing them in favor of RREF. See JX-19 to JX-20 (Mar. 8, 2021 Note Allonges).

               17.     Upon information and belief, the respective rights, remedies, and

obligations of the Mortgage Loan Lender, the Mezz 1 Lender, and RREF—including the relative

payment and collateral priorities with respect to the loans to which all of the lenders are a party—

are governed by, among other things, that certain Intercreditor Agreement, dated as of November

30, 2018 (as amended, restated, or otherwise modified from time to time, the “Intercreditor

Agreement”), and the Cash Management Agreement, dated as of November 30, 2018, as amended

by that certain Amendment to Cash Management Agreement, dated as of January 8, 2020 (as the

same may be further amended, restated, or otherwise modified from time to time, the “Cash

Management Agreement”). See JX-13 (Intercreditor Agreement); JX-14 (Cash Management

Agreement).




                                                  7
ny-2115895
              Case 21-10690-CSS          Doc 76       Filed 05/25/21    Page 8 of 15




               18.     Neither RREF nor Related are participants in the self-storage industry.

Accordingly, to prepare for the possibility that RREF might take possession of the Collateral in

the event its efforts to be repaid on the Secured Debt are unsuccessful, RREF’s parent entity

entered into an agreement with Storage Rentals of America (“SROA”) on May 13, 2021. Under

the terms of that agreement, SROA will manage and operate the self-storage facilities in the event

RREF comes into possession of the Collateral following a foreclosure sale. SROA holds an

ownership interest in RREF of approximately 2%.

                                    The Loans are in Default

               19.     The Mezz 2 Loan Agreement provides that the Debtor’s failure to pay its

monthly debt service payment shall constitute an “Event of Default”:

               (i)(A) [I]f any monthly Debt Service, any monthly deposit of
               Reserve Funds or the payment due on the Maturity Date is not paid
               when due or (B) if any other portion of the Debt is not paid when
               due; provided that, with respect to this clause (B), such non-payment
               continues for five (5) days following notice to [the Debtor] that the
               same is due and payable.

JX-6 § 10.1(a)(i). Upon information and belief, on December 6, 2019, the Debtor failed to make

its monthly Debt Service payment under the Mezz 2 Loan Agreement. See JX-22.

               20.     The Mezz 2 Loan Agreement further provides that, “[u]pon the occurrence

and during the continuance of an Event of Default . . . , Lender may, in addition to any other

rights or remedies available to it pursuant to this Agreement and the other Loan Documents or at

law or in equity, take such action, without notice or demand, that Lender deems advisable to

protect and enforce its rights against [the Debtor] and in and to the collateral, including, without

limitation, declaring the Debt to be immediately due and payable.” JX-6 § 10.1(b).

               21.     Upon information and belief, on December 6, 2019, TIAA provided the

Debtor with notice that an Event of Default had occurred by virtue of the Debtor’s failure to pay


                                                  8
ny-2115895
               Case 21-10690-CSS        Doc 76       Filed 05/25/21   Page 9 of 15




its monthly debt service on the Mezz 2 Loan by 3:00 p.m. on December 6, 2019. See JX-22 (Dec.

6, 2019 TIAA notice of default). The notice informed the Debtor that, in light of the Events of

Default, “Mezzanine 2 Lender hereby accelerates the Mezzanine 2 Loan and declares the

Mezzanine 2 Loan to be immediately due and payable in full.” JX-22, at 2.

               22.    The Mezz 2 Loan Agreement, as amended by the Omnibus Amendment,

provides “that, and for so long as, any Event of Default has occurred and remains outstanding”

the principal balance shall accrue interest at the Default Rate of 13.715%. See JX-6 § 2.3.4; JX-

16 § 1.1.

               23.    The Debtor’s default was also a “Cash Management Trigger Event” under

the Mortgage Loan Agreement. See JX-8 § 1.1. This triggering event caused certain provisions

to take effect, including the requirement that the Property Owners remit monthly payments into a

designated “Cash Management Account” held at the Servicer from and after the occurrence of a

Cash Management Trigger Event. See JX-8 § 2.7.2 (b). The Cash Management Account contains

various sub-accounts for the benefit of the creditors, including a Mezzanine 2 Debt Service

Subaccount. See JX-8 § 2.1.

               24.    Upon information and belief, pursuant to the terms of the Intercreditor

Agreement, TIAA made the following protective advances to cure payment defaults by the Debtor

on the Mortgage Loan and Mezz 1 Loan:

     Date                                Description                                 Principal
  12/9/2019     TIAA Cure Payment – Nov. 2019 Mortgage Loan Default                 $533,394.33
  12/9/2019     TIAA Cure Payment – Nov. 2019 Mezz 1 Loan Default                   $487,819.46
  12/20/2019    TIAA Cure Payment – Dec. 2019 Mezz 1 Loan Default                   $472,083.35
  12/23/2019    TIAA Cure Payment – Dec. 2019 Mortgage Loan Default                 $681,161.11
                                                                          Total:   $2,174,458.25

               25.    Upon information and belief, on July 16, 2020, TIAA exercised its rights

under Section 4 of that certain Subordination of Management Agreement and provided notice to


                                                 9
ny-2115895
              Case 21-10690-CSS        Doc 76     Filed 05/25/21     Page 10 of 15




the Debtor and Great Value Storage, LLC (the “Property Manager”), of its election to terminate

the Property Manager at the Properties, effective immediately. See JX-28 (July 16, 2020 TIAA

notice). Under the Subordination of Management Agreement, the Debtor was contractually

required to appoint a “Qualified Manager” to replace the Property Manager, but despite TIAA’s

repeated demands, the Debtor failed to do so.        See JX-62 (Subordination of Management

Agreement).

               26.    Upon information and belief, on December 16, 2020, TIAA delivered to

the Debtor an additional notice stating, among other things, that the Debtor had yet to provide

certain material financial statements to TIAA, including quarterly reports, annual reports, an

annual budget, guarantor financial information, and other deliverables, as required by the terms

of the Mezz 2 Loan. TIAA’s December 16, 2020 notice also demanded that the Debtor appoint a

replacement Qualified Manager. See JX-89 (Dec. 16, 2020 TIAA notice). Upon information

and belief, TIAA delivered additional notices to the Debtor on January 22, 2021 and February

17, 2021, which continued to demand that the Debtor provide missing financial reporting and

appoint a replacement Qualified Manager. See JX-87 (Jan. 22, 2021 TIAA notice); JX-95 (Feb.

17, 2021 TIAA notice).

               27.    On April 5, 2021, counsel for the Servicer delivered to RREF a copy of a

notice of event of default by the Property Owners under the Mortgage Loan (the “Mortgage Loan

Default Notice”). See JX-23 (Mortgage Loan Default Notice). In the Mortgage Loan Default

Notice, the Servicer identified an “Event of Default” under the Mortgage Loan Agreement due to

the Property Owners’ failure to complete each of the “Required Repairs” as contemplated by

Section 6.1.3 of the Mortgage Loan Agreement. See JX-23, at 5. Moreover, the Servicer identified

certain financial reporting defaults, which, if not remedied within 30 days of the Property Owners’



                                                10
ny-2115895
             Case 21-10690-CSS          Doc 76     Filed 05/25/21     Page 11 of 15




receipt of the Mortgage Loan Default Notice, would each constitute an additional “Event of

Default” under the Mortgage Loan Agreement. See JX-23, at 5. These financial reporting defaults

included failures to: (i) timely furnish quarterly reports which were due, but not provided, on June

30, 2020, September 30, 2020 and December 31, 2020; (ii) timely submit an annual budget for

2021; and (iii) of Natin Paul to submit year-end 2019 financial statements. See JX-23, at 5.

               28.     Shortly after receiving the Mortgage Loan Default Notice, RREF sent the

Property Owners a demand notice with instructions to cure the defaults. See JX-24 (Apr. 15, 2021

RREF demand notice). RREF, however, cannot perform the required repairs itself, and the

financial reporting defaults are otherwise personal defaults and therefore not susceptible to cure

by RREF.

               29.     On April 13, 2021, counsel for the Mezz 1 Lender delivered to RREF a copy

of a notice of event of default by the Mezz 1 Borrower under the Mezz 1 Loan (the “Mezz 1 Loan

Default Notice”). See JX-80 (Apr. 13, 2021 Mezz 1 Loan Default Notice). The Mezz 1 Loan

Default Notice declared the same “Event of Default” under the Mezz 1 Loan as the Mortgage Loan

Default Notice, and identified the same financial reporting defaults, each of which would constitute

an additional “Event of Default” under the Mezz 1 Loan if not remedied within 30 days of the

Mezz 1 Borrower’s receipt of the Mezz 1 Loan Default Notice. See JX-80, at 4–5.

                The Debtor’s Prepetition Attempts to Avoid UCC Foreclosure

               30.     Upon information and belief, the Debtor has resorted to litigation three

times to avoid the disposition of the Collateral by UCC foreclosure sale. On three occasions, the

Debtor initiated new legal proceedings or engaged in motion practice for the purpose of delaying

the Secured Lender’s attempts to exercise remedies pursuant the terms of the Mezz 2 Loan




                                                 11
ny-2115895
              Case 21-10690-CSS           Doc 76     Filed 05/25/21      Page 12 of 15




Agreement and state law. The Debtor’s tactics materialized just days—and in the case of the

instant petition—minutes before the Collateral was to be sold.

                31.     Upon information and belief, the Original UCC Sale was scheduled for

September 3, 2020. By then, the Mezz 2 Loan had been in default for nearly nine months. On

August 27, 2020, just days before the Original UCC Sale was to take place, the Debtor filed a

lawsuit in the Supreme Court of the State of New York, captioned GVS Portfolio 1 B, LLC v.

Teachers Insurance Annuity Association of America, Index No. 654095/2020, seeking an

injunction to prevent the sale from going forward. On September 18, 2020, Justice Masley granted

the Debtor’s motion for a preliminary injunction and ordered the Debtor and TIAA to (i) meet and

confer as to the notice of the sale and terms of sale, (ii) submit a stipulation setting forth the terms

of the agreement, and (iii) identify any areas of disagreement that remained. See JX-25 (Justice

Masley’s Sept. 18, 2020 order).

                32.     Upon information and belief, counsel for the Debtor and TIAA entered into

that certain Stipulation Regarding Terms of UCC Sale, Notice of UCC Sale, and Confidentiality

Agreement (the “Sale Stipulation”). See JX-26 (Sale Stipulation). TIAA and the Debtor informed

Justice Masley that the only area of disagreement that remained was the date on which the sale

should take place. Justice Masley “so-ordered” the Sale Stipulation, and separately issued an order

setting March 10, 2021 as the date for the Rescheduled UCC Sale to proceed. In advance of the

Rescheduled UCC Sale, eight prospective bidders submitted participation statements indicating

their intention to take part in the auction.

                33.     On March 9, 2021, one day prior to the Rescheduled UCC Sale date, the

Debtor once again forestalled the Secured Lender’s exercise of remedies by seeking a temporary

restraining order from the New York state court, arguing, among other things, that the sale of the



                                                   12
ny-2115895
                Case 21-10690-CSS       Doc 76       Filed 05/25/21   Page 13 of 15




Mezz 2 Loan to RREF made the Rescheduled UCC Sale commercially unreasonable. Justice

Masley granted a temporary restraining order, but denied a preliminary injunction on March 30,

2021, concluding that the Debtor’s arguments were without merit, ordering RREF to notify bidders

that it (and not TIAA) was the new secured party, and ruling that the Second Rescheduled UCC

Sale could take place seven days after sending such notice. See JX-27 (Justice Masley’s Mar. 30,

2021 order).

                 34.   RREF scheduled the Second Rescheduled UCC Sale for April 12, 2021 at

10:00 a.m., pursuant to the terms of Justice Masley’s order. Only minutes before the Second

Rescheduled UCC Sale was set to begin, the Debtor once again thwarted the Secured Lender’s

attempts to exercise remedies by filing a voluntary petition (the “Petition”) in this Court. See JX-

1 (Petition).

                                    Amounts Due and Owing

                 35.   The Debtor has made little-to-no monthly debt service payments to the

Secured Lender since the loan was accelerated on December 6, 2019. Prior to the Event of Default,

the monthly interest payment due was $595,525, or $7,146,300 per year. Since the Event of

Default, under the default interest rate, the monthly interest payment due was $937,191, or

$11,246,292 per year. Because the Mezz 2 Loan was accelerated, the total amount outstanding

has been due and owing since December 6, 2019.

                 36.   Since there was a Cash Management Triggering Event, all available income

flowing up from the Properties has been paid by the Servicer first to the Senior Lenders, and then

the remaining funds to the Secured Lender. As reflected in the below chart showing the amounts

paid monthly to the Secured Lender since the Event of Default, the available income consistently

has been insufficient to service the Secured Debt:



                                                 13
ny-2115895
             Case 21-10690-CSS         Doc 76     Filed 05/25/21      Page 14 of 15



                                  Time Period          Debt Service
                                    Dec. 2019                 $0.00
                                     Jan. 2020                $0.00
                                    Feb. 2020         $1,058,736.43
                                    Mar. 2020           $289,220.76
                                    Apr. 2020            $63,302.15
                                    May 2020            $211,412.30
                                    June 2020                 $0.00
                                     July 2020                $0.00
                                    Aug. 2020                 $0.00
                                    Sept. 2020                $0.00
                                     Oct. 2020                $0.00
                                    Nov. 2020                 $0.00
                                    Dec. 2020                 $0.00
                                     Jan. 2021                $0.00
                                    Feb. 2021                 $0.00
                                    Mar. 2021                 $0.00
                                    Apr. 2021                 $0.00

               37.    As of May 24, 2021, the total amount of principal, interest due, protective

advances, fees for late payment, and costs and expenses due and owing to RREF, the Secured

Lender, is not less than $100,558,321.37, exclusive of additional fees, premium, and other amounts

that may be due and owing under the Secured Debt documents and applicable law. This amount

comprises an aggregate principal amount of $82 million plus $595,525.00 in interest accruing at

8.715%, $15,298,342.00 in default interest accruing at 13.715% from the date of the Debtor’s

default on December 6, 2019 and late payment charges, $1,153,244.46 in protective advances, and

$1,511,209.91 in costs and expenses related to enforcement of the Mezz 2 Loan.

                                 [Signature block on next page.]




                                                 14
ny-2115895
             Case 21-10690-CSS         Doc 76     Filed 05/25/21     Page 15 of 15




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge, information and belief.

Dated: May 25, 2021
       New York, New York


                                                     Michael Winston




                                                15
ny-2115895
